Citation Nr: 1232003	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO. 10-40 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) beginning November 10, 2009.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1944 to November 1946.  
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In June 2012, the Board remanded the claim for additional development.

As noted in the June 2012 remand, the Veteran requested a hearing before a member of the Board in a September 2010 VA Form 9, Appeal to the Board; however, he withdrew his request for that hearing in March 2012 correspondence. 38 C.F.R. § 20.704(e) (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In a previous October 2004 decision and the June 2012 decision and remand, the Board noted that the Veteran raised the issues of entitlement to an increased rating for his service-connected malaria and entitlement to service connection for a left ankle disorder due to a fall from nightmares secondary to service-connected posttraumatic stress disorder (PTSD). These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As noted in the Introduction, in a previous October 2004 decision and the June 2012 decision and remand, the Board noted that the Veteran raised the issues of entitlement to an increased rating for his service-connected malaria and entitlement to service connection for a left ankle disorder due to a fall from nightmares secondary to service-connected posttraumatic stress disorder (PTSD). These issues have not been adjudicated by the AOJ and the Board does not have jurisdiction over them. 

A decision on the claim for an increased rating for service-connected malaria, specifically, could change the outcome of the Veteran's claim for TDIU. As such, the claim is inextricably intertwined. For this reason, the issue of entitlement to an increased evaluation for service-connected malaria must be resolved prior to resolution of the claim for TDIU. 

The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet.App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Therefore, a remand is required for the RO to adjudicate the inextricably intertwined issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The Veteran's claims of entitlement to an increased rating for service-connected malaria and entitlement to service connection for a left ankle disorder due to a fall from nightmares secondary to service-connected PTSD must be adjudicated by the RO and the Veteran must be provided the appropriate time to respond.

2. Thereafter, the claim of entitlement to a TDIU should be readjudicated to include the inextricably intertwined issue involving service-connected malaria and, if the RO determines that service connection is warranted for the claim of service connection for a left ankle disorder, a service-connected left ankle disorder. If the TDIU claim on appeal remains denied, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

